Title: To John Adams from George Conway, 1 August 1798
From: Conway, George
To: Adams, John



1 August 1798

At a respectable meeting of the citizens of Green, and Town of Greenville in the State of Tennessee convened at Mr. Dewoodys at the town aforesaid on the 1st. August in the year of our Lord 1798, the following resolutions were unanimously agreed to (Majr. Genl. George Conway in the Chair, Major Baldwin Harle Secretary).
1. Resolved that in every republican Government, it is the duty of all good citizens when their rights are invaded, and their existance as an independent nation threatened by any Power whatsoever, to come forward and with manly firmness to express their Sentiments on the Subject.
2d. That although we ourselves are not engaged in the pursuits of Commerce, yet we are interested in the prosperity and protection of our Commercial bretheren, who are reciprocally benefitted by the proceeds of Agriculture; that therefore an attack by a foreign Power on either interest is injurious to the Common-weal, and threatens our existance as a free and independent people.
3d. Resolved that the Republic of France in refusing the reception of, and in disdainfully rejecting the Envoys Extraordinary of the United States have added wanton insult to their numerous injuries and aggressions against our common Country.
4th. Resolved that the instructions of the President of the United States to our Envoys Extraordy. were candid, liberal & mild, and indicative of a wise and pacific Policy; that our ministers have acted in conformity to the spirit of the same, and should have been “received, respected and honoured as the Representatives of a great, free, powerful and independent nation.”
5th. Resolved, That we will support the Laws, the Constitution, the Government, and Independence of our Country as far as in our power.—
6th: Resolved that Col: Daniel Kennedy, Majr. Baldwin Harle, Capt. Christopher Conway, Capt. James Stinson, and Messrs Robert Wyly, John Russell, Hopkins Lacy, James Temple and Edmond Harrison be a Committee to draw up and transmit an Address to the President of the United States expressive of the foregoing resolutions—
To John Adams Esqr.
President of the United States—
Sir
The inhabitants of the County of Green in the State of Tennessee deeply impressed with the truly critical and alarming situation of their Country, take the liberty of addressing a few observations to their Cheif Majestrate on the subjects. In every Republican Government, it becomes the sacred duty of free and independent Citizens under Similar circumstances to step forward and with candid firmness to express their sentiments. Although far distant from the Seat of Government, and protected by the beneficent hand of Nature from the immediate aggressions of Transatlantic Powers, yet as Citizens of the Union, possessing a common interest, in the honour and independence of their Country, they participate in the feelings of their bretheren in the Eastern & Atlantic states. The indulgent hand of an all-wise Providence is eminently traced in the innumerable advantages attending our local situation. To America, it is given to enjoy at the same time the cheering fruits of industrious Commerce, and the domestic sweets of peaceful agriculture. In our Commerce and Agriculture consist the wealth and Resources of the Union. Although we ourselves are not engaged in the pursuits of the former, yet we are interested in the prosperity and protection of our commercial bretheren; who are reciprocally benefitted by the proceeds of Agriculture. An attack by the ruthless hand of foreign Power on either interest is destructive of the Common-weal, and threatens our existance as a free and independent people. That France has lost sight of the pursuit of rational liberty, that She has for several years rioted on the Spoils of our lawful Commerce, that She has imprisoned our fellow–Citizens, that She has treated with piratical barbarity our American seamen, that She has twice insulted and rejected with insolence and contempt, our Messages of peace, that She is now exciting a Savage foe to ravage our peaceable frontiers, that She has subjugated to her tyranny a great part of Europe and now threatens America with the Scourge of her despotism, is a Subject of our deepest regret. But while it occasions our regret it excites our indignation. Our forefathers have purchased Independence with their richest blood and treasure. The precious inheritance will not be ignomeniously Surrendered by their Sons. It affords us the highest satisfaction that your instructions to our Envoys were candid, liberal and mild, and indicative of a wise and pacific policy. It does honour to our Ministers that they acted in conformity to the spirits of the same. They ought to have been “received, respected and honoured as the Representatives of a great free, powerful and independent Nation”—
Whatever calculations may have been made by our enemies of having friends in America, and Suggestions that those friends were in the Western Country—We Assure you Sir, our Confidence remains unabated in the administration of our Government, and that we are unanimous in the resolution to defend the Constitution, the Laws, the liberty and independence of our Country.—We cannot conclude this address without expressing our heartfelt gratitude on the appointment of Geo. Washington as Lieut. Genl & Commander in Cheif of the Armies of the United States. We submit our Cause with cheerfulness to that Providence, who once Smiled propitious on his efforts. Should dire necessity again exist, we confidently trust he will once more prove the Saviour of his Country.—
Signed


George Conway Chairmn.Baldwin Harle SecyI do certify that the foregoing are true Copies of the original proceedings of the Inhabitants of Green County, transmitted by Post to the President of the United States early in the month of August last.

Baldwin Harle